Case: 1:19-cv-00066-SNLJ Doc. #: 87 Filed: 02/08/21 Page: 1 of 2 PageID #: 3494




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

AUTO OWNERS INSURANCE CO.,                      )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )       Case No. 1:19-cv-66-SNLJ
                                                )
BLAIR LEASING, LLC.,                            )
                                                )
               Defendant.                       )

                             MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010).

       The Complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different States

and the matter in controversy exceeds the sum of $75,000. Defendant is a Limited

Liability Company (“LLC”). The Eighth Circuit has held that unincorporated entities

such as LLCs are citizens of every state of which any member is a citizen. See GMAC

Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004).

                                               1
Case: 1:19-cv-00066-SNLJ Doc. #: 87 Filed: 02/08/21 Page: 2 of 2 PageID #: 3495




Thus, for the LLC defendant, the Court must examine the citizenship of each member of

the LLC to determine whether diversity jurisdiction exists. The Complaint contains no

allegations concerning the members of the LLC.

      Accordingly,

     IT IS HEREBY ORDERED that, by February 19, 2021, plaintiff shall file an
amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiff does not timely and fully comply
with this order, this matter will be dismissed for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that all other proceedings in this case are
STAYED pending further order of this Court.


             Dated this 8th day of February, 2021.



                                         _____________________________________
                                         STEPHEN N. LIMBAUGH, JR.
                                         UNITED STATES DISTRICT JUDGE




                                            2
